DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 17, the claim recites signaling the valve to close “responsive to a determination that the operational time exceeds the pre-defined run-time threshold” and the relative humidity exceeds the pre-defined set point. However, closing the valve results in operation in the dehumidification mode (see discussion of valve 402 if paragraph 42 of the instant application). In Fig. 6 at steps 606-608, and in paragraph 43 of the specification, it is recited that a normal operation, i.e. an operation with the valve open, is performed in response the operational time exceeding the pre-defined run-time threshold. Therefore the claimed operation is not supported by the disclosure.
	Additionally, the claim recites opening the valve (thus operating in the normal cooling operation) responsive to a determination that the operational time does not exceed the threshold or the humidity does not exceed the setpoint. This limitation is not supported by the disclosure. Instead, as shown in Fig. 6 at step 612, the valve is signaled to open responsive to a determination that the operational time does not exceed the threshold and the humidity does not exceed the setpoint.
	Regarding claims 18-20, the claims are rejected due to dependence from claim 17. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaconu (US 2012/0227426).
	As to claim 1, Deaconu discloses an evaporator coil system comprising:
	a segmented evaporator coil 43 comprising a primary segment 43a and a secondary segment 43b;
	a suction line having a first connection fluidly coupled to the primary segment 43a and a second connection fluidly coupled to the secondary segment 43b (see annotated figures);
	a valve 48 arranged on a discharge side of the evaporator 43, wherein the valve 48 is arranged in the second connection downstream of the secondary segment 43b and parallel to the primary segment 43a (see annotated figures); and	
	the valve being in fluid communication with the secondary segment 43b so as to selectively restrict refrigerant flow through the secondary segment 43b while allowing flow of refrigerant through the primary segment 43a (Fig. 4; paragraph 32).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deaconu as applied above and further in view of Knight (US 2006/0288713).
	As to claim 2, Deaconu does not explicitly teach a first plurality of evaporator circuit lines coupled to the primary segment 43a and a second plurality of evaporator circuit lines fluidly coupled to the secondary segment 43b. However, Knight teaches that it is known to connect two pluralities of circuit lines 210 to primary and secondary segments 220-230 (Fig. 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Deaconu to utilize a first and second plurality of lines as claimed and taught by Knight in order to provide effective refrigerant distribution across the evaporator 43.
	As to claims 5-6, Deaconu does not explicitly teach controlling the valve 48 to close and restrict flow through the secondary segment 43b in response to a signal to operate in a dehumidification mode. However, Knight teaches that it is known to restrict flow through a secondary segment of an evaporator in response to a signal to operate in a dehumidification mode in order to provide a desirable dehumidification operation (paragraphs 9 and 40). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Deaconu to operate as taught by Knight by controlling the valve 48 to close and restrict flow through the secondary segment 43b in response to a signal to operate in a dehumidification mode, because it would provide the capability to control humidity without overcooling the supply air. 
	As to claims 7-8, Deaconu, as modified and discussed above, teaches opening the valve to allow flow through the secondary segment in response to a signal to operate in a cooling mode (Knight, paragraph 39). 
	As to claim 9, Deaconu, as modified, teaches a distributor 240 fluidly coupled to the first and second plurality of evaporator circuit lines 210 (Knight, Fig. 2).
	As to claims 10-12 and 14, Deaconu, as modified, teaches most of the limitations of the claims as discussed in the rejections above and also includes a controller to control the system as claimed (Deaconu, paragraph 22). 
	As to claim 13, Deaconu is silent regarding the specific type of valve 48. However, Official Notice is taken that a solenoid valve is a common and typical feature of a refrigerant cycle that would have been obvious to use as the valve 48 of Deaconu for the purpose of providing automated flow control.
Annotated Figures

    PNG
    media_image1.png
    840
    1027
    media_image1.png
    Greyscale


Examiner Note
Claims 17-20 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features, including: controlling the valve responsive to both an operational time measurement and a humidity measurement in the manner as claimed. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/28/2022, with respect to the specification objection have been fully considered and are persuasive. Said objection has been withdrawn. 
Applicant's arguments, see page 7, filed with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are partially persuasive. It is noted that the rejection of claims 17-20 is maintained as discussed above.
Applicant's arguments, see pages 7-9, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
	The applicant argues that the Deaconu reference does not teach an evaporator system as claimed with a valve on a discharge side of the evaporator, wherein the valve is arranged in the second connection downstream of the secondary segment and parallel to the primary segment and is configured to selectively restrict flow through the secondary segment while allowing flow through the primary segment. Specifically, the applicant argues that the valves 45 of Deaconu do not meet the limitations of the claim. However, the rejection does not rely on the valves 45, but instead relies on valve 48 which is downstream of secondary segment 43b of evaporator 43. As discussed in detail in the rejections above, Fig. 4 and paragraph 32 of Deaconu clearly show the features recited in claim 1 and thus the rejection is maintained.
The applicant request evidentiary support for the Official Notice taken by the examiner that a solenoid valve is a common and typical feature of a refrigerant cycle. US Patent 6,138,919 (Cooper) is hereby cited as support to show that it is known to utilize a solenoid valve for control of refrigerant flow at an evaporator (see col. 3, lines 24-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/          Primary Examiner, Art Unit 3763